UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: November 19, 2012 (Date of earliest event reported) Commission File Number Exact Name of Registrant as specified in its charter State or Other Jurisdiction of Incorporation or Organization IRS Employer Identification Number 1-12609 PG&E CORPORATION California 94-3234914 1-2348 PACIFIC GAS AND ELECTRIC COMPANY California 94-0742640 77 Beale Street 77 Beale Street P.O. Box 770000 P.O. Box 770000 San Francisco, California 94177 San Francisco, California 94177 (Address of principal executive offices) (Zip Code) (Address of principal executive offices) (Zip Code) (415) 267-7000 (415) 973-7000 (Registrant's telephone number, including area code) (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting Material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events 2013 Cost of Capital Proceeding On November 19, 2012, a proposed decision (“PD”) was issued, that if adopted by the California Public Utilities Commission (“CPUC”), would authorize Pacific Gas and Electric Company (“Utility”) to have a capital structure consisting of 52% equity, 47% long-term debt, and 1% preferred stock, beginning on January 1, 2013.This capital structure would apply to the Utility’s electric generation, electric and natural gas distribution, and natural gas transmission and storage rate base. (The Federal Energy Regulatory Commissionhas jurisdiction over the rates of return for the Utility’s electric transmission rate base.)In addition, the PD recommends that the Utility be authorized to earn a rate of return on each component of the capital structure, including a rate of return on equity (“ROE”) of 10.40%, compared to the 11% rate of ROE requested by the Utility.The following table compares the 2012 authorized capital structure and rates of return with those recommended in the PD: 2012 Authorized 2013 Recommended in the PD Cost Capital Structure Weighted Cost Cost(1) Capital Structure Weighted Cost Long-term debt % 46
